Citation Nr: 1617370	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-17 231	)	
	)     Date 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory disability, to include as due to exposure to asbestos and/or environmental hazards, including jet fuel.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied service connection for a lung disease, claimed as asbestosis.  The Veteran filed a notice of disagreement (NOD) that same month.  A statement of the case (SOC) was issued in June 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in that same month.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

As regards characterization of the claim on appeal, the Board notes that, in February 2010, the Veteran filed a claim for service connection for asbestosis.  As the record reflects that the Veteran has been  diagnosed with asthma (as noted in a March 2012 VA examination report), the Board has expanded the claim on appeal accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a veteran's claim for service connection for PTSD includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record).  The Board has also expanded the claim consistent with the Veteran's assertions as to other in-service exposures, as discussed below.  


This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on this claim, prior to appellate consideration, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

During his March 2016 hearing, the Veteran claimed that, during service, he was exposed to asbestos while aboard the U.S.S. Enterprise while removing asbestos coating off of pipes and reapplying it on other pipes.  He testified that he experienced breathing trouble in about 1970, although he was not treated for such problems during service or within the first post-service year.   He indicated that he was diagnosed with a lung disease in February 2009.  He further indicated that he may have been exposed to asbestos as an aircraft mechanic after service.  

In March 2012, the Veteran underwent a VA examination to obtain information as to the medical relationship, if any, between current lung disability and service, to specifically include any exposure to asbestos.  The examiner noted that the Veteran had asthma.  An X-ray performed in conjunction with the examination revealed chronic changes in the lungs,  mild peribronchial markings and no infiltrates.  A second X-ray report performed a month later also revealed chronic peribronchial thickening.  

The Board notes, however, that the March 2012 VA examiner failed to acknowledge or address a February 2009 X-ray report prepared by Dr. D. Breyer, M.D., which indicated that the Veteran's chest X-ray revealed  pleural abnormalities consistent with pneumoconiosis, as well as d  pleural plaque in the right diaphragm.  Additionally, the Veteran submitted a March 2009 legal letter related to a worker's compensation claim, which stated that a pleura membrane can be affected by exposure to asbestos with the development of pleural plaques.  Also, the Board finds that the examiner merely stated that the contemporaneous diagnostic reports were negative for asbestosis without offering any meaningful analysis or opinion on the observations, and did not address the etiology of diagnosed asthma.  

Hence, a remand for further examination to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is  warranted.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also points out that, in his February 2010 application for benefits, the Veteran claimed that he was also exposed to fumes from jet fuel during service.  As VA is  required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process. (see Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) and  Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007)), the VA  examiner should address this theory of entitlement, as well.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Loma Linda VA Medical Center (VAMC), and that records from this facility dated through May 2012 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA  treatment records dated since May 2012.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Loma Linda VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician to obtain information as to the nature and etiology of all current pulmonary/respiratory disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions. All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should identify all pulmonary/respiratory disorders, to include asthma and asbestosis, currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to include exposure to asbestos and /or environmental hazards, to include jet fuel, therein.

In addressing the above, the examiner must specifically consider and discuss all medical evidence, to the include rhe February 2009 x-ray report interpreted by Dr. Breyer as revealing pleural abnormalities consistent with pneumoconiosis, and the March 2010 VA examiner's diagnosis of asthma.

The examiner must also consider and discuss the Veteran's reports of respiratory problems during and since his service in the U.S. Navy.  In this regard, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If any lay assertions are discounted in any regard, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the expanded claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


